     Case 1:18-cv-00988-DAD-JDP Document 42 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOMMY MACKEY,                                     No. 1:18-cv-00988-DAD-JDP
12                       Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S MOTION
13           v.                                         FOR A DISCOVERY EXTENSION AND
                                                        DENYING PLAINTIFF’S MOTION TO
14    D. GOSS, et al.,                                  APPOINT COUNSEL
15                       Defendants.                    ECF No. 41
16

17

18          Plaintiff Tommy Mackey is a state prisoner proceeding without counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. On September 14, 2020, plaintiff filed a single motion

20   for a 90-day discovery extension and for appointed counsel. ECF No. 41. The court will grant in

21   part and deny in part. In light of the pandemic and the previous stay in this case, the court

22   extends discovery by 90 days from the date of this order, and resets the deadline for dispositive

23   motions to 120 days from the date of this order.

24          The court denies plaintiff’s motion for counsel. Plaintiff contends that he has trouble

25   litigating the case because of the pandemic, lost property, and difficulties obtaining legal

26   paperwork. But plaintiff does not have a constitutional right to appointed counsel in this action,

27   see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds

28   on reh’g en banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an
                                                        1
     Case 1:18-cv-00988-DAD-JDP Document 42 Filed 09/17/20 Page 2 of 2

 1   attorney to represent plaintiff, see Mallard v. U.S. District Court for the Southern District of

 2   Iowa, 490 U.S. 296, 298 (1989). This court may request the voluntary assistance of counsel. See

 3   28 U.S.C. § 1915(e)(1); Rand, 113 F.3d at 1525. However, without a means to compensate

 4   counsel, the court will seek volunteer counsel only in exceptional circumstances. In determining

 5   whether such circumstances exist, “the district court must evaluate both the likelihood of success

 6   on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and

 8   citations omitted).

 9            The court cannot conclude that exceptional circumstances requiring the appointment of

10   counsel are present here. At this stage in the proceedings, plaintiff has not demonstrated a

11   likelihood of success on the merits, and the issues covered in his complaint do not appear

12   unusually complex.

13            Accordingly, plaintiff’s motion for the appointment of counsel is denied without

14   prejudice. The court may revisit this issue at a later stage of the proceedings if the interests of

15   justice so require.

16
     IT IS SO ORDERED.
17

18
     Dated:      September 16, 2020
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21   No. 205.
22

23

24

25

26
27

28
                                                          2
